         Case 1:19-cr-00226-BLW Document 44 Filed 03/30/20 Page 1 of 10




Samuel Richard Rubin
FEDERAL PUBLIC DEFENDER
Nicole Owens
Assistant Federal Defender
FEDERAL DEFENDER SERVICES OF IDAHO
702 W. Idaho, Ste. 1000
Boise, Idaho 83702
Telephone: (208) 331-5500
Facsimile: (208) 331-5525

Attorneys for Defendant
JEREMY DALE SORTOR


                     IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF IDAHO
                         (HONORABLE B. LYNN WINMILL)


UNITED STATES OF AMERICA, )                           CR19-226-S-BLW
                          )
         Plaintiff,       )                           Expedited Motion to Revoke
                          )                           Detention Order
    vs.                   )
                          )
JEREMY DALE SORTOR,       )
                          )
         Defendant.       )
                          )

                                            Introduction

       Circumstances in the United States have radically changed since Mr.

Sortor was detained on August 8, 2019. (ECF No. 13 & 14.) Since that date,

COVID-19 has emerged as a global and national health emergency. COVID-19

poses a clear and present danger to Mr. Sortor and to the community. It

appears to be as much as 35x deadlier than the flu. It kills the elderly and the


 Motion to revoke detention order and for       -1-
 release from pretrial detention
         Case 1:19-cr-00226-BLW Document 44 Filed 03/30/20 Page 2 of 10




ill at terrifyingly high rates. And jail and detention facilities are going to be

hotbeds of this disease; infections, begun in jail, will spread into the community

more broadly, ultimately taking lives.

       Mr. Sortor has come before the Court to be sentenced on three (3)

occasions. (ECF No. 30, 37 and 41.)               Each time, his sentencing has been

continued. Importantly, he plans to ask the Court for a sentence of time served

when he is eventually sentenced. As detailed in the many letters of support,

he has a positive plan once he is released from custody. (ECF No. 28.) This

plan is also his plan if he is released pending his sentencing now.

       Right now, both Mr. Sortor’s own life and the safety of the community

will best be protected by his release. The emerging consensus among public

health experts is that it is absolutely critical to reduce incarceration in order

to contain the spread of this virus. See Exhibit A, Beyrer Dec. ¶ 15. It is equally

critical for Mr. Sortor’s own safety. He respectfully asks for release.

   A. Inmates Are At High Risk Of Infection Because COVID-19 Is
      Highly Contagious And Detention Facilities Are Associate With
      High Transmission Of Infectious Diseases

       As an inmate Mr. Sortor could not be in a worse position to follow the

BDB’s advice for protecting himself from COVID-19.               Detention facilities,

which confine persons in close proximity with shared ventilation and facilities,

are ill equipped to prevent the virus’s transmission. Incarceration poses a

grave public health threat during this crisis. “COVID-19 poses a serious


 Motion to revoke detention order and for   -2-
 release from pretrial detention
         Case 1:19-cr-00226-BLW Document 44 Filed 03/30/20 Page 3 of 10




risk to inmates and workers in detention facilities.” Beyrer Dec. ¶ 11. It is well-

known in the epidemiological community that such facilities are “associated

with high transmission probabilities for infectious diseases.” Beyrer Dec. ¶ 11;

see also Joseph A. Bick (2007). Infection Control in Jails and Prisons. Clinical

Infectious Diseases 45(8):1047-1055, at https://doi.org/10.1086/521910; Laura

M. Maruschak et al. (2015). Medical Problems of State and Federal Prisoners

and Jail Inmates, 2011-12. NCJ 248491. Washington, D.C.: U.S. Department

of         Justice,            Bureau       of    Justice      Statistics,      at

https://www.bjs.gov/content/pub/pdf/mpsfpji1112.pdf.

       In recognition that COVID-19 has spread quickly among high

concentrations of people in close proximity, the Treasure Valley has shut down

schools, evicted college students home from dorms, closed restaurants, and

ordered conferences rescheduled. On March 13, 2020, this Court prohibited

anyone who had been in the Seattle-Tacoma area from entering the courthouse

for fourteen days and the SeaTac FDC ceased allowing attorney visits. Exhibit

B, Court Email: Information Regarding Coronavirus Disease (COVID-19) and

Court Operations, March 13, 2020; Exhibit C.

       When outbreaks occur in prisons, this leads directly to increased spread

beyond the confines of jail. See Beyrer Dec. ¶ 12. “It is therefore an urgent

priority in this time of national public health emergency to reduce the number

of persons in detention as quickly as possible.” Beyrer Dec. ¶ 17 (emphasis


 Motion to revoke detention order and for   -3-
 release from pretrial detention
         Case 1:19-cr-00226-BLW Document 44 Filed 03/30/20 Page 4 of 10




added). Indeed, the U.S. House of Representatives Committee on the Judiciary

is monitoring this situation closely and is concerned. Exhibit D. They express

there is an “urgency of taking action to prevent more avoidable deaths of

individuals in federal custody.” Exhibit D.

       COVID-19 is coming to our prisons. It’s not a question of if, but when.

COVID-19 has already appeared in multiple prisons in China. See Beyrer Dec.

¶ 15. There is at least one case of it in a New York jail. There has been one

death in BOP custody. Exhibit D. The local jails in this district have not, to

date, taken any precautionary measures that counsel is aware of to stem the

spread of this virus, as they are still accepting new arrests.

       The ramifications of COVID-19 for both the incarcerated population and

correctional staff are dire. “Infections that are transmitted through droplets,

like influenza and SARS-nCoV-2 virus, are particularly difficult to control in

detention facilities.” Beyrer Dec. ¶ 13. Social distancing and decontaminating

surfaces is “virtually impossible.” Id. Furthermore, “[t]he high rate of turnover

and population mixing of staff and detainees increases likelihoods of exposure.”

Id.

       U.S. Detention Facilities already have a track record of mismanaging

infectious diseases, see id., and the fact that it remains business as usual in

our jails is highly troubling. At this moment in our national history there can

be no doubt: “[r]eleasing as many inmates as possible is important to protect


 Motion to revoke detention order and for   -4-
 release from pretrial detention
         Case 1:19-cr-00226-BLW Document 44 Filed 03/30/20 Page 5 of 10




the health of inmates, the health of correctional facility staff, the health of

health care workers at jails and other detention facilities, and the health of the

community as a whole.” Beyrer Dec. ¶ 19.

       Indeed, the Ninth Circuit understands the danger of keeping individuals

in custody during this time. They have “sua sponte” ordered at least one

individual be released from custody in an immigration case because “of the

rapidly escalating public health crisis, which public health authorities predict

will especially impact immigration detention centers.” Xochihua-Jaimes v.

Barr, No. 18-71460 (9th Cir. March 23, 2020) (attached as Exhibit E). Prisons

and immigration detention centers share the same characteristics of close

proximity that make it especially dangerous for people to remain in custody.

   B. The Bail Reform Act empowers the Court to release Mr. Sortor
      for COVID-19-related reasons

       “In our society, liberty is the norm, and detention prior to trial or without

trial is the carefully limited exception.” United States v. Salerno, 481 U.S. 739,

755 (1987). Earlier on in this case, the magistrate court ordered Mr. Sortor

detained. Since that time, circumstances have radically changed. Now, his

continued incarceration poses a grave danger to both 1) Mr. Sortor and 2) the

community.

       Mr. Sortor’s continued detention poses a grave risk to the community.

The more people remain detained in detention facilities, the greater the



 Motion to revoke detention order and for   -5-
 release from pretrial detention
         Case 1:19-cr-00226-BLW Document 44 Filed 03/30/20 Page 6 of 10




likelihood of an unchecked outbreak of COVID-19 within our detention

facilities and jails. See Beyrer Dec. ¶ 11. Such an outbreak will impact inmates,

correctional officers, and the communities of which those inmates and officers

are a part. Additionally, if Mr. Sortor falls ill, he will consume precious

resources that are needed to contain this pandemic. If he remains detained in

his detention will pose a risk not only to herself, but also to the community.

       Despite the Bail Reform Act’s promise, federal courts rely on pretrial

detention at an alarmingly high rate. Salerno says that release should be the

“norm,” yet federal district courts routinely detain defendants more often than

they release them. Between 1995 and 2010, the number of federal criminal

defendants detained pretrial jumped by 184%. See U.S. Dep’t of Justice, Office

of Justice Programs, Pretrial Detention and Misconduct in Federal District

Courts,                 1995-2010            (2013),      available              at

https://www.bjs.gov/content/pub/pdf/pdmfdc9510.pdf. And folks on pretrial

release commit crimes and fail to appear at strikingly low rates – hovering

around 1% and 2%. See id.

       These numbers show that federal district courts historically err on the

side of caution when they make release determinations. They over-detain

relative to the requirement that all “doubts regarding the propriety of release

should be resolved in the defendant’s favor.” United States v. Gebro, 948 F.2d

1118, 1121 (9th Cir. 1991) (citations omitted).


 Motion to revoke detention order and for   -6-
 release from pretrial detention
         Case 1:19-cr-00226-BLW Document 44 Filed 03/30/20 Page 7 of 10




       Like so much else that has had to change so quickly during these times,

public health demands that this instinct change. We are now in a situation

where incarceration poses a grave public threat, such that we must be prepared

to accept the risk of pretrial release in order to protect our communities from

the dangers posed by concentrated populations and community spread. The

epidemiological community speaks with one voice on this point:

   • Dr. Beyrer from Johns Hopkins University: “Releasing as many inmates
     as possible is important to protect the health of inmates, the health of
     correctional facility staff, the health of health care workers at jails and
     other detention facilities, and the health of the community as a whole.”
     Beyrer Dec. ¶ 19.
   •    Dr. Greifinger: “Even with the best-laid plans to address the spread of
       COVID-19 in detention facilities, the release of high-risk individuals is a
       key part of a risk mitigation strategy. In my opinion, the public health
       recommendation is to release high-risk people from detention[.]”
       Greifinger Dec. ¶ 13.
   • Dr. Stern: “As a correctional public health expert, I recommend the
     release of eligible individuals from detention, with priority given to the
     elderly and those with underlying medical conditions most vulnerable to
     serious illness or death if infected with COVID-19.” Stern Dec. ¶ 11.
   • Dr. Meyer, an Assistant Professor of Medicine at Yale School of Medicine:
     “Reducing the size of the population in jails and prisons can be crucially
     important to reducing the level of risk both for those within those
     facilities and for the community at large.” Meyer Dec. ¶ 37.
Unless our detention practices change significantly, people will die.

   C. Strict conditions will protect the public from Mr. Sortor

       Importantly strict conditions of release are available for Mr. Sortor’s

supervision. He will be supervised by Pretrial Services and can be placed on

ankle monitoring and home arrest. Since 2009, Pretrial Services’ data has


 Motion to revoke detention order and for   -7-
 release from pretrial detention
         Case 1:19-cr-00226-BLW Document 44 Filed 03/30/20 Page 8 of 10




found that only 2.9% of defendants in the highest risk category were re-

arrested for a violent crime while on release. Thomas H. Cohen, Christopher

T. Lowenkamp, and William E. Hicks, Revalidating the Federal Pretrial Risk

Assessment Instrument (PTRA): A Research Summary (September 2018) at

https://www.uscourts.gov/sites/default/files/82_2_3_0.pdf.

       Importantly, Mr. Sortor was doing well on supervision prior to his

detention in this case. The unlawful possession of the firearms occurred on

August 14, 2018. At that time, Mr. Sortor was on supervision for a state court

case. A probation violation was filed in that case on August 16, 2018. That

case was settled by a plea agreement that resulted in Mr. Sortor being placed

back on probation on November 1, 2018. Over eight (8) months later, the

Indictment in this case was filed (ECF No. 1.) During that time, Mr. Sortor

was successfully supervised in the community without incident.

       Once Mr. Sortor was arrested on the Indictment in this case, a new

probation violation was filed in his state case.     The sole allegation was

committing this new federal crime. That prosecutor in that case has now

moved to dismiss the probation violation. (Exhibit F.)

       Mr. Sortor has submitted evidence whereby his possession of the

firearms was for lawful sporting purposes. With that adjustment his total

offense level would be six (6) which leads to a guideline imprisonment range of

four (4) to ten (10) months. Thus, even if the Court were to sentence him at


 Motion to revoke detention order and for   -8-
 release from pretrial detention
         Case 1:19-cr-00226-BLW Document 44 Filed 03/30/20 Page 9 of 10




the high end of this guideline range, by May 11, 2020, he will have served over

ten (10) months.

       Accordingly, Mr. Sortor respectfully asks for release on strict conditions,

including ankle monitoring and home detention. This is the only way to

promote public health, protect Mr. Sortor, and ensure that his constitutional

rights are respected during this emergency.

       Prior to filing this motion, undersigned counsel sought the position of the

government and pre-trial services. As of the time of the filing of motion, no

response had been received.

                                            Conclusion

       For the reasons stated here, Mr. Sortor must be released.

       Respectfully submitted this 30th day of March, 2020.

                                              SAMUEL RICHARD RUBIN
                                              FEDERAL PUBLIC DEFENDER
                                              By:


                                              /s/ Nicole Owens
                                              Nicole Owens
                                              Assistant Federal Defender
                                              Federal Defender Services of Idaho
                                              Attorneys for Defendant
                                              Jeremy Dale Sortor




 Motion to revoke detention order and for       -9-
 release from pretrial detention
        Case 1:19-cr-00226-BLW Document 44 Filed 03/30/20 Page 10 of 10




                                 CERTIFICATE OF SERVICE

       I CERTIFY that I am an employee of the Federal Defender Services of

Idaho, and that a copy of the foregoing document was served on all parties

named below on this 30th day of March, 2020.


Kate Horwitz, Assistant United States Attorney
Office of the United States Attorney          ____United States Mail
1290 West Myrtle Street, Suite 500            ____Hand Delivery
Boise, ID 83702                               ____Facsimile Transmission
(208) 334-1211                                _X_ CM/ECF Filing
(208) 334-1413 – Facsimile                    ____Email Transmission
Kate.Horwitz@usdoj.gov



Dated: March 30, 2020                       /s/ Joy Fish
                                            Joy Fish




 Motion to revoke detention order and for    -11-
 release from pretrial detention
